DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Embodiment I  in the reply filed on 10/11/2021 is acknowledged.

Specification
3.	The disclosure is objected to because of the following informalities:
“couching” should by --coaching--  see Spec. [00015], [0035], [0046].  
Appropriate correction is required.

Claim Objections
4.	Claims 3, 23 objected to because of the following informalities: 
“couching” should by --coaching--, see line 3.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 5-6, 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 25 recite “wherein the comparing of merchant vector to the plurality of merchant vectors comprises computing a similarity score between the plurality of service subcategories.”  This limitation is unclear.  How is comparison of vectors performed by computing a similarity score between the plurality of service subcategories?  
	Claims 6 and 26 are rejected due to the dependency to claims 5 and 25.
	
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-10, 21-30 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the limitations in claim 1 to illustrate, the claim recite(s) the limitations of:  accessing merchant information for a merchant, wherein the merchant information comprises a plurality of service subcategories utilized by the merchant with the service provider system; generating a merchant vector for the merchant based on the plurality of service subcategories of the merchant; comparing the merchant vector to a plurality of other merchant vectors, wherein the plurality of other merchant vectors are associated with at least the plurality of service subcategories, wherein the plurality of other merchant vectors are associated with a plurality of other merchants; determining that the merchant information indicates a potential attrition of a merchant account for the merchant with the service provider system based on the comparing; and providing a remediation strategy corresponding to the merchant based on the merchant information for the merchant and at least one of the plurality of other merchants, wherein the merchant information corresponds to one or more attributes of the plurality of other merchants.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interactions, but for the recitation of generic computer components.  The claimed invention allows for  online account optimization by reducing account churn rate through intelligent collaborative filtering and through the offering of remediation strategies corresponding to a  merchant which is a certain method of organizing human activity (commercial or legal interactions). The mere nominal recitation of a non-transitory memory and one or more hardware processors coupled to the non-transitory memory and configured to read instructions form the non-transitory memory to cause the service provider system to perform claimed operations do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.

 Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  

 The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-10, 21-30 is/are ineligible.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.	Claim(s) 1-4, 21-24, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menon (US 2014/0172507).
Re-claim 1. Menon discloses:
a non-transitory memory [0126]; 
and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the service provider system to perform operations comprising [0126]: 
accessing merchant information for a merchant, wherein the merchant information comprises a plurality of service subcategories utilized by the merchant with the service provider system (merchant information-[0006]; Fig. 13 shows key drivers which are service subcategories utilized by the merchant through the service provider; [0108]; [0109]; Fig. 16 and [0110]); 
generating a merchant vector for the merchant based on the plurality of service subcategories of the merchant (base dataset used for building logistic model for merchant attrition. Two models are built for transformed and non-transformed data sets  Various steps are involved in modeling both datasets, i.e., bivariate analysis, the correlation matrix, and multi-collinearity check, followed by model calibration and validation.  Fig. 13 illustrating variables that emerged as signification drivers of attrition in transformed data [merchant vector] –see [0108]-[0109]);
(Fig 14 is graph of actual versus predicted attrition using a regression model with transformed data. [0108-0109]);
 determining that the merchant information indicates a potential attrition of a merchant account for the merchant with the service provider system based on the comparing (Fig. 14 is graph of actual versus predicted attrition; Fig. 15 is a lift chart illustrating attrition prediction-[0109); 
and providing a remediation strategy corresponding to the merchant based on the merchant information for the merchant and at least one of the plurality of other merchants, wherein the merchant information corresponds to one or more attributes of the plurality of other merchants (“The service provider needs to understand the profile of the merchants that are likely to stop transacting in the near future.  An appropriate marketing and promotional strategy is then devised for retaining these merchants.” See [0039]). 

Re-claim 2. Menon discloses wherein the plurality of other merchant vectors are associated with a matrix for the plurality of service subcategories, and wherein each cell of the matrix comprises a number of the plurality of other merchants having matching ones of the plurality of service subcategories (correlation matrix-Fig. 11 and [0102]; key drivers (variables) or service subcategories –Fig. 16 and [0110]).

Re-claim 3. Menon discloses wherein the plurality of service subcategories comprise at least one of a chartered accountant service, a loan service, a placement consultancy service, a website service, a couching [SIC] service, a tutoring service, a merchant age, a merchant country, a total payment volume, a number of chargebacks with the merchant, a type of the chargebacks, a time until arrival of the chargebacks, a funding source, a cross-border merchant, a merchant size, an industry type, merchant protection service, a merchant response, a merchant industry, or a bank status. (Merchant industry group and merchant age-see Fig. 16).

Re-claim 4. Menon discloses wherein each row and each column of the matrix correspond to one of the plurality of service subcategories for the merchant, wherein the matrix is specific to the merchant, and wherein the plurality of other merchant vectors are based on each row of the matrix.  (Fig. 11 illustrates a correlation matrix of only those variables which are highly correlated- [0102]; Fig. 13 illustrates variables that emerged as significant drivers of attrition in transformed data and Fig. 16 illustrates a table with variables that emerged as significant drivers of attrition in non-transformed data.  –[0109-0110]; significant drivers (variables) are service subcategories such as number of acquirers associated with the merchant, vintage of merchant, average order gap (time taken between transactions).-see Fig. 13; matrix specific to merchant as is logistic regression model-see [0106]).  

Claims 21-24 have similar limitations found in claims 1-4 above, and therefore are rejected by the same art and rationale.

Claim 30 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 5, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menon in view of Tiwari et al. (US 2020/0327449).

Re-claim 5. *In view of the 112(b) rejection above, the limitation, “wherein the comparing the merchant vector to the plurality of other merchant vectors comprises computing a similarity score between the plurality of service subcategories” will be interpreted as --computing a similarity score of users comprising weighted features indicative of level of interest in the service provider services-- . Although Menon discloses determining that merchants are similar by determining that the merchants meet  a threshold score in [0073], Menon does not specifically disclose wherein the comparing the merchant vector to the plurality of other merchant vectors comprises computing a similarity score between the plurality of service subcategories.  Tiwari however, teach a user retention platform which receives user data associated with a group of users that have accounts with a service provider, determines a first set of features that are indicative of contributing to user churn rates, determining a set of user scores for a subgroup of users determining a user scores; computing a similarity score of users comprising weighted features indicative of level of interest in the service provider services; determining the set of user scores and selecting a subgroup of users who have scores indicative of being high-value customers to the service provider [similarity score of users having similar score]–[0015]-[0016].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Menon to include computing a similarity score of users comprising weighted features indicative of level of interest in the service provider services as taught by Tiwari in order to identify users who are predicted to stop using a service provider for one or more services (Tiwari, Abstract).
Claim 25 has similar limitations found in claim 5 above, and therefore is rejected by the same art and rationale.
	
10.	Claims 6, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menon in view of Tiwari in further view of Wang et al. (US 2021/0192548). 
Re-claim 6. Menon does not disclose wherein the computing the similarity score uses one of a cosine similarity, a Euclidean distance, or a Pearson correlation coefficient.  Wang however, teach a transaction service provider system 108 may determine a Euclidean distance between the reduced second feature data of the one or more users and each center point of each segment or group. -see [0105] and Fig. 3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Menon to include a transaction service provider system  may determine a Euclidean distance between the reduced second feature data of the one or more users and each center point of each segment or group as taught by Wang in order to provide an improved system for customer migration determination.
Claim 26 has similar limitations found in claim 6 above, and therefore is rejected by the same art and rationale.
	
11.	Claims 7-10, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menon in view of Heywood (US 2006/0173739).

Re-claim 7. Menon discloses that service provider takes preventive measures and  strategies to retain merchants in para. [0039].  Menon does not explicitly disclose wherein the remediation strategy comprises an operation performed with an account of the merchant to provide or change a service used by the account with the service provider system, and wherein the operations further comprise: updating the account using the operation to provide or change the service. Heywood however, teaches a customer retention system and method wherein the service providers offers incentives to a customer, the incentives may include fee waivers, lower interest rates- [0036-0038] and applying new incentive to account transactions –Fig. 3 item 310. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Menon to include service 
	
Re-claim 8. Menon fails to disclose wherein the operation comprises one of onboarding the account with a seller protection service, voiding or refunding a chargeback, placing a reserve on the account, placing the account in a risk management program, providing credit to the account, lessening a limitation on the account, or lowering a fee imposed on the  account.  Heywood however, teaches a customer retention system and method wherein the service providers offers incentives to a customer, the incentives may include fee waivers, lower interest rates- [0036-0038] and applying new incentive to account transactions –Fig. 3 item 310. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Menon to include service providers offering incentives to a customer, the incentives may include fee waivers, lower interest rates and applying new incentive to account transactions as taught by Heywood in order to encourage an account holder to renew or re-subscribe to the account service provider and reduce the chances that the account holder will switch to competing service providers.  (Heywood, [0016],[0036]).
Re-claim 9. Heywood, not Menon, discloses wherein the remediation strategy comprises a notification of an available service for an account of the merchant, and (Fig. 3-Determine Incentive -306, report changes in incentive to account holder- 308; Fig. 4 notify qualified account holders of new incentive 408; transmitting notification via email (merchant device).[0037]). 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Menon to include providing notification of incentives associated with an account and transmitting notification to device of account holder as taught by Heywood in order to provide notification of incentives to account holders in an attempt to retain account holders.

Re-claim 10. Heywood, not Menon, discloses wherein the notification of the available service comprises one of a message from an account manager, an alert of a chargeback protection service, an onboarding offer for a seller protection service, an alert of a credit program, an alert of an inventory management program, or an offer of a better seller rate.(renewal incentive programs such as an alert of a lower interest rate [alert of a credit program] –[0016];  Fig. 4 notify qualified account holders of new incentive 408; transmitting notification via email (merchant device).[0037]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Menon to include notifying user of available services as part of an incentive program to retain account holders includes an alert of a lower interest rate [credit program] as taught by Heywood in order to provide notification of incentives to account holders in an attempt to retain account holders.

Claims 27-29 have similar limitations found in claims 7-9 above, and therefore are rejected by the same art and rationale.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20070185867 (Maga)-cited for statistical modeling methods for determining customer distribution by churn probability within a customer population.
Guinn, Justin. “What is a Merchant Service Provider—And Why Do They Matter?”  <https://www.softwareadvice.com/resources/author/justinguinnsoftwareadvice-com/). January 6, 2017. -cited for merchant service providers as gatekeepers between customers’ credit and debit cards and merchant POS. 
“Churn Analysis Engagement for Leading Payment Gateway Service Provider” Business Wire. March 07, 2019.-cited for Quantzig customer churn analysis solutions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/           Primary Examiner, Art Unit 3694